July 09, 2004


Mr. Ricky J. Poole
Les Mendelsohn & Associates, P.C.
110 Broadway, Suite 500
San Antonio, TX 78205
Mr. Christopher John Deeves
Ball & Weed, P.C.
745 E. Mulberry Street, Suite 500
San Antonio, TX 78212

RE:   Case Number:  03-0611
      Court of Appeals Number:  04-02-00001-CV
      Trial Court Number:  23261

Style:      MARCUS MARTINEZ AND MARY KOOG, ON BEHALF OF THEIR MINOR CHILD,
      KAELYN C. MARTINEZ
      v.
      VAL VERDE COUNTY HOSPITAL DISTRICT D/B/A VAL VERDE REGIONAL MEDICAL
      CENTER

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Herb        |
|   |Schaefer        |
|   |Ms. Martha      |
|   |Mitchell        |